     LAW OFFICES OF YOLANDA HUANG
 1
     YOLANDA HUANG, SBN 104543
 2   475 14th Street, Suite 500
     Oakland, CA 94612
 3   Telephone: (510) 329-2140
     Facsimile: (510) 580-9410
 4
     Email: yhuang.law@gmail.com
 5
     Attorneys for Plaintiffs
 6
 7
                                              UNITED STATES DISTRICT COURT
 8
                                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     BLACK LIVES MATTER-STOCKTON
11   CHAPTER, an unincorporated association; and
                                                                                 No. 2:18-cv-00591-KJM-AC
     DIONNE SMITH-DOWNS, individually and on
12   behalf of others similarly situated.
                                                                                STIPULATION FOR ORDER OF
13                       Plaintiffs,                                            CONTIINUANCE
14            vs.
15                                                                              Hon. Allison Claire

16   SAN JOAQUIN COUNTY SHERIFF’S
     OFFICE, SAN JOAQUIN COUNTY, STEVE
17   MOORE, DAVE OLIVER (OLIVR), JOE
     PETRINO, DOES 1-50.
18                    Defendants.
19
20            In accordance with Civil Local Rule 143, Plaintiffs and Defendants hereby stipulate as
21   follows:
22            WHEREAS Plaintiffs initially filed a motion to compel discovery set for May 8, 2019;

23             WHEREAS, the parties have engaged in further meet and confer and have agreed to have this
     issue presented to Judge Claire through her informal telephone conference, now calendared for May
24
     17, 2019.
25
26            NOW, THEREFORE, IT IS HEREBY STIPULATED that the parties agree that the hearing

27   on defendants’ motion to dismiss may be continued to June 26, 2019 or any date thereafter per the

28   convenience of the Court.



                                                                            1
                    STIPULATION TO CONTINUE HEARING ON PLAINTIFFS’ MOTIONTO COMPEL [Proposed] ORDER
       BLM-Stockton Chapter v. San Joaquin County Sheriff’s Office, US District Court, Eastern District of California, Case No. 2:18-cv-00591-KJM-AC
 1           IT IS SO STIPULATED.
 2
     Dated: May 1, 2019                                 LAW OFFICE OF YOLANDA HUANG
 3
 4
                                                                        By: __/s/ Yolanda Huang______________
 5                                                                          YOLANDA HUANG, ESQ.
                                                                            Attorney for Plaintiffs
 6
 7
 8   Dated: May 2, 2019                                 BURKE, WILLIAMS & SORENSEN, LLP
 9
10
                                                                   By: /s/ Temitayo O. Peters___________
11                                                                        GREGORY B. THOMAS, ESQ.
                                                                          TEMITAYO O. PETERS, ESQ.
12                                                                        Attorneys for Defendants SAN JOAQUIN
13                                                                        COUNTY, STEVE MOORE, DAVE OLIVER,
                                                                          JOE PETRINO
14
                                                                               Local Rule 131e Declaration
15
                                                                               s/ Temitayo O. Peters.’s signature as authorized
16                                                                             on May 2, 2019

17
18
19
20
21
22
23
24
25
26
27
28



                                                                           2
                   STIPULATION TO CONTINUE HEARING ON PLAINTIFFS’ MOTIONTO COMPEL [Proposed] ORDER
      BLM-Stockton Chapter v. San Joaquin County Sheriff’s Office, US District Court, Eastern District of California, Case No. 2:18-cv-00591-KJM-AC
                                                                    [Proposed]
 1
                                                                     ORDER
 2
 3
             IT IS HEREBY ORDERED that plaintiffs’ motion to compel shall be heard on:
 4
     July 31, 2019 in Courtroom 26 at 10:00 a.m.
 5
 6   Dated: May 6, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                           3
                   STIPULATION TO CONTINUE HEARING ON PLAINTIFFS’ MOTIONTO COMPEL [Proposed] ORDER
      BLM-Stockton Chapter v. San Joaquin County Sheriff’s Office, US District Court, Eastern District of California, Case No. 2:18-cv-00591-KJM-AC
